FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 August 10, 2016 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549-9303 Attention: Ms. Kathy Cherko Re: Franklin Federal Tax-Free Income Fund (the “Registrant” or “Federal Tax-Free Fund”) File No. 333-212548 Dear Ms. Cherko: On behalf of the Registrant, below are the Registrant’s responses to the comments conveyed telephonically by you on August 2, 2016, to
